[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
Although mislabeled a cause of action for wrongful discharge, the third count sets forth, as argued by the plaintiff, allegations sufficient to allege a cause of action for the breach of the implied covenant of good faith and fair dealing based upon the termination of the plaintiff's employment contract in violation of an important public policy as embodied in General Statutes § 17a-101.Magnan v. Anaconda Industries, Inc., 193 Conn. 558, 561-72,479 A.2d 781 (1984). Further, the public policy implicated in the third count, the protection of children from child abuse, and the public policy implicated by the sixth count, the right to exercise free speech at one's place of employment, are distinct and different public policies. See Mirto v. Laidlaw Transit,9 Conn. L. Rptr. 19 (1993, Stanley, J.). Accordingly, the motion to strike the third count is denied.
Additionally, the plaintiff has alleged conduct that may prove extreme and outrageous depending upon the evidence admitted under the allegations. Maltagliati v. Yale New Haven Hospital, judicial district of New Haven, Docket No. 245826 (Dec. 19, 1994) (Zoarski, J.). On a motion to strike, the court is not prepared to state that the defendants' conduct, as alleged in the complaint, could not constitute extreme and outrageous conduct. Id. Accordingly, the motion to strike the fifth count is denied.
Finally, the eighth count alleges facts that can be construed to claim that the defendant Lowenthal was acting outside the scope of her authority while acting as the agent for defendant Town Hill School. Thus, if the fact finder concludes that Lowenthal was acting outside the scope of her authority, Lowenthal can be liable for tortiously interfering with the contract between the plaintiff and Town Hill School. Murray v. Bridgeport Hospital, 40 Conn. Sup. 56,61, 480 A.2d 610 (1984). Accordingly, the motion to strike the eighth count is denied.
Howard F. Zoarski, Judge CT Page 12056